Title: To James Madison from Joseph Watson, 11 January 1813 (Abstract)
From: Watson, Joseph
To: Madison, James


11 January 1813, Washington. “Candour and the respect that I entertain for R. Attwater Esquire compel me to state unequivocally that were I not impressed with the idea that his merits are destined for a higher circle of action, the recommendation which I now present would have been withheld; Should my expectations in this respect not prove fallacious I would beg leave to mention that I shall feel disposed to exert my slight abilities in the service of my country, and I dare presume to say that Messieurs Varnum and Robinson of the Honourable Senate and MM: Shaw, Bacon, Fisk, Mitchell and Pond of the House of Representatives will vouch thus far if not farther.”
